Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 29, 2022

                                    No. 04-21-00466-CV

 PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS, INC., and Karla Waples,
                            Appellants

                                             v.

                                BANDERA WRANGLERS,
                                      Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVOC-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
       On June 20, 2022, appellants filed a “Motion for Leave to File Notice of Supplemental
Authority,” attached to which is appellant’s Notice of Supplemental Authority. On June 28,
2022, appellee filed an “Unopposed Motion for Leave to File Response to Appellants’ Notice of
Supplemental Authority,” attached to which is appellee’s response. The motions are
GRANTED.

       It is so ORDERED on July 29, 2022.

                                                         PER CURIAM


       ATTESTED TO: _________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT